                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                                                   :          No. 3:17cv1193
                        Plaintiff                                           :
                                                                            :          (Judge Munley)
                      v.                                                    :
                                                                            :
RICHARD C. ANGINO; ANGINO                                                   :
LAW FIRM, P.C. formerly known                                               :
as Angino & Rovner; and                                                     :
GLORIA TROSTLE, as                                                          :
administratrix of the Estate                                                :
of David A. Trostle,                                                        :
                                           Defendants                       :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                                            :
BIO-MEDICAL APPLICATIONS                                                    :
OF PENNSYLVANIA, INC.,                                                      :
                      Interpleader Plaintiff                                :
                                                                            :
                      v.                                                    :
                                                                            :
UNITED STATES OF AMERICA;                                                   :
CENTERS FOR MEDICARE AND                                                    :
MEDICAID SERVICES; RICHARD                                                  :
C. ANGINO, ESQUIRE; ANGINO                                                  :
LAW FIRM, P.C. f/k/a Angino &                                               :
Lutz P.C. f/k/a Angino & Rovner,                                            :
P.C.; GLORIA TROSTLE,                                                       :
Individually and as Administratrix                                          :
of the ESTATE OF                                                            :
DAVID A. TROSTLE,                                                           :
                      Interpleader Defendants                               :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                            MEMORANDUM

           Before the court for disposition is Plaintiff United States of America’s

(hereinafter “plaintiff”) motion for summary judgment in this case where the

government seeks reimbursement of Medicare payments made on behalf of

David A. Trostle. The parties have briefed their respective positions, and the

matter is ripe for disposition.
Background

        In July 2011, a medical care center telephoned a pharmacy with a

prescription for David Trostle, now deceased. (Doc. 37, Plaintiff’s Statement of

Material Facts (hereinafter “SOF”) ¶ 1, Trostle v. Centers for Medicare and

Medicaid, 1:16cv156 (M.D. Pa.)). The pharmacy did not dispense the

prescription which had been called in, but instead dispensed an incorrect

prescription. (Id.) The incorrect medicine caused Trostle to become ill, and he

was hospitalized.

        Trostle was hospitalized for sixty-six days from July 15, 2011 through mid-

September 2011. (Id. ¶ 7). Trostle accumulated nearly $100,000 in health care

bills. (Id. ¶ 3). Defendants’ insurers, including Medicare, paid these bills. (Id. ¶

4). Eventually, Medicare paid $84,353.00 of the medical bills related to the

plaintiff ingesting the wrong medicine. (Doc. 1, Compl. ¶ 12).

        Trostle filed a lawsuit against the pharmacy and the medical care center.

(SOF ¶ 2). He was represented by Richard C. Angino, Angino Law Firm, P.C.

formerly known as Angino and Rovner, (hereinafter “the Angino Defendants”).

(Id.)

        As explained more fully below, under the law, Medicare would have to be

reimbursed out of the proceeds of the lawsuit. While undergoing settlement

talks, Angino Defendants asked Medicare the amount of such charges. (Doc. 1,

                                          2
Compl. ¶ 13). Instead of indicating the $84,353.00 it had paid, the Centers for

Medicare & Medicaid Services (hereinafter “CMS”) reported initially that it had

paid $725.00. (Id. ¶ 14). Subsequently, CMS indicated that this amount had

increased to $1,212. (Id. ¶ 14).

     The Angino Defendants were told the lien was $1212.00 in May 2014 as

they prepared for settlement negotiations. This amount, which CMS provided,

did not include payment for over $80,000.00 in bills that were incurred by Trostle

approximately three years earlier and paid by Medicare two years earlier. (Doc.

39, Pl.’s Supp. Br. at 14). Evidently relying on $1212.00 being the full amount of

the lien, the parties to the underlying lawsuit reached a settlement agreement two

months later in July 2014. (Id.)

      After being notified of the settlement, Medicare reviewed its records and

then determined that $84,353.00 in medical charges had been paid relating to

the decedent’s injuries. (Doc. 1, Compl. ¶ 17). Medicare reduced this amount by

its share of the attorneys’ fees, as required by law, and determined that the

decedent owed $53,295.00 from the settlement proceeds. (Id.) It notified the

Angino Defendants and Trostle that $53,295.00 was due from the settlement

proceeds and payable within sixty (60) days from August 14, 2014. (Id.) The

defendants never paid and this lawsuit eventually followed.




                                         3
      The complaint raises one cause of action for Recovery of Medicare

Secondary Payments under 42 U.S.C. § 1395y(b)(2)(B); 42 C.F.R. § 411.24(g).

Subsequently, the plaintiff filed the instant motion for summary judgment. The

matter is fully briefed and ripe for disposition.

Jurisdiction

      As this matter is brought pursuant to a federal statute, and the plaintiff is

the United States of America, this court has jurisdiction pursuant to 28 U.S.C. §

1345; 42 U.S.C. § 1395y(b)(2) and 42 C.F.R. Part 411.

Standard of review

      Granting summary judgment is proper A>if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.=@ See Knabe v. Boury,

114 F.3d 407, 410 n.4 (3d Cir. 1997) (quoting FED. R. CIV. P. 56(c)). A[T]his

standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact.@ Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in

original).

       In considering a motion for summary judgment, the court must examine

                                           4
the facts in the light most favorable to the party opposing the motion. Int=l Raw

Materials, Ltd. v. Stauffer Chem. Co., 898 F.2d 946, 949 (3d Cir. 1990). The

burden is on the moving party to demonstrate that the evidence is such that a

reasonable jury could not return a verdict for the non-moving party. Anderson,

477 U.S. at 248 (1986). A fact is material when it might affect the outcome of the

suit under the governing law. Id. Where the non-moving party will bear the

burden of proof at trial, the party moving for summary judgment may meet its

burden by showing that the evidentiary materials of record, if reduced to

admissible evidence, would be insufficient to carry the non-movant's burden of

proof at trial. Celotex v. Catrett, 477 U.S. 317, 322 (1986). Once the moving

party satisfies its burden, the burden shifts to the nonmoving party, who must go

beyond its pleadings, and designate specific facts by the use of affidavits,

depositions, admissions, or answers to interrogatories showing that there is a

genuine issue for trial. Id. at 324.

Discussion

      The Plaintiff United States moves for summary judgment on the basis that

as a matter of law it is entitled to $84,353.00 plus interest. According to the

plaintiff, it is not limited to recovering $53,295.14 as the defendant suggests.

Defendants claim that several questions of fact exist which make summary

judgment inappropriate. After a careful review, we agree with the defendants.

                                          5
      First, a review of the Medicare program is important to understanding the

issues of this case. The Medicare program, Title XVIII of the Social Security Act,

42 U.S.C. §§ 1395-1395zz, provides federal funding for medical care for the

aged and disabled. Butler Cnty Mem. Hosp. v. Heckler, 780 F.2d 352, 354 (3d

Cir. 1985). The program consists of two parts. Part A is an insurance program

covering inpatient hospital care and extended post-hospital or home health care.

Part A is funded by Social Security payroll contributions. Id. citing 42 U.S.C. §§

1395c-1395i-2. Part B provides insurance benefits for physician services and

outpatient services and supplies. Part B is funded by individual premium

payments and federal contributions. Id. citing §§ 1395j-1395w.

      The Medicare Secondary Payer Statute (“MSPS”) provides:

           A primary plan, and an entity that receives payment from
           a primary plan, shall reimburse the appropriate Trust
           Fund for any payment made by the Secretary under this
           subchapter with respect to an item or service if it is
           demonstrated that such primary plan has or had a
           responsibility to make payment with respect to such item
           or service.
42 U.S.C. § 1395y(b)(2)(B)(ii).

      Lawsuits for Medicare reimbursement under this statute may be brought

against insurance providers as well as “any entity, including a beneficiary,

provider, supplier, physician, attorney, State agency or private insurer that

received a third party payment.” 42 C.F.R. § 411.24(g) (emphasis added).


                                         6
      Hence, plaintiff filed the instant lawsuit to recover reimbursement from

Trostle’s Estate and attorney for the Medicare payments it made for David

Trostle’s care. The issue that the parties dispute is not whether plaintiff is

entitled to reimbursement but the amount of reimbursement to which they are

entitled. If the amount goes beyond $53,295.14, there is also the question of

who makes the reimbursement.

      The government insists that they are entitled to $83,353.00 plus interest.

(Doc. 1, Complaint Ad Damnum Clause). The defendants argue that the

government is only entitled to, at most, $53,295.14, which defendants are

agreeable to paying. (Doc. 40, Defs.’ Opp’n Br. at 2).

      In a prior case, which was filed in the United States District Court, current

defendants challenged the amount current plaintiff claimed was due, that is,

$53,295.14. See 2016 WL 6082131 (M.D. Pa. Oct. 17, 2016) (Caldwell, J.). The

plaintiff in that case was Gloria Trostle and she was represented by the Angino

Defendants. Id. The court held that it did not have jurisdiction because Trostle

had not exhausted her administrative remedies. Id. at Doc. 14, Memo. dated

Oct. 17, 2016. The Third Circuit Court of Appeals affirmed the district court’s

decision. Trostle v. Centers for Medicare and Medicaid Servs., 709 F. App’x 736

(3d Cir. 2017).




                                          7
      The plaintiff thus argues that it calculated the amount owed, and the

defendants lost their challenge of that amount, therefore, defendants owe the

money. Not only do defendants owe the $53,295.12, but because of the

circumstances, the plaintiff argues that it is justified in adding back in attorney’s

fees which were previously deducted and adding interest. Thus, the total now

owed is $83,353.00.

      Defendants, on the other hand, argue that although they are barred from

challenging the amount of $53,295.14 -which they are willing to pay - they can

challenge the higher amount that plaintiff now asserts is due. Additionally,

defendants claim that questions of fact exist as to who, if anyone, is liable for any

excess money which is owed, one of the defendants or a third party.

      First, we will discuss whether any questions of fact exist with regard to

plaintiff amending the amount of its lien from $53,295.14 to over $80,000. When

a Medicare recipient hires an attorney to seek damages for an injury, the amount

of the Medicare lien may change. If the patient is successful in obtaining an

award or settlement from the tortfeasor, then the Medicare lien is reduced by an

amount to adjust for the attorney’s fees the patient had to incur to obtain the

award.

      Here, Trostle hired Defendant Angino to sue the tortfeasor, and Trostle and

the tortfeasors eventually reached a settlement. Then Medicare calculated the

                                           8
amount of the lien as $83,353.00 and reduced it to $53,295.14 to take into

account Trostle’s attorney’s fees in pursuing the settlement.

      The law provides that where Medicare “must file suit” to recover on the lien,

then they need not deduct attorney’s fees from the lien amount. 42 C.F.R. §

411.37(e). Here, Medicare argues that this law applies in the instant case, and

the full lien amount of $83,353 need not be reduced for attorney’s fees.

      Defendants, on the other hand, argue that Medicare did not need to file suit

to collect on the lien. Defendants indicate that since the Third Circuit rejected

their appeal and confirmed the amount owed, they have been willing to pay that

amount. (Doc. 40-2, Defs’. Exh. B, ¶ 12). To this end, defendants had set aside

$53,295.14 prior to the distributing the settlement proceeds. (Id. ¶ 8). After the

Third Circuit reached its decision, however, instead of attempting to settle the

lien, plaintiff pursued litigation and increased the amount owed. (Id. ¶ 13). 1 We

agree with the defendants that a question of fact exists as to whether or not the

plaintiff had to pursue litigation to collect the amount due and justify raising the

amount due.




1
 Defendants assert that the plaintiff pursued the instant lawsuit after the Third
Circuit reached its decision. Our review of the docket and the Third Circuit
decision reveals that plaintiff actually filed this lawsuit before the Third Circuit
made its decision. The Third Circuit decision is dated October 5, 2017 and
plaintiff filed this case on July 10, 2017.
                                             9
      Plaintiff argues that the fact that the United States sued is sufficient to

establish, or the equivalent of, the “must file” suit requirement of the statute.

Plaintiff cites to several cases from courts which are non-binding on us, to

establish this assertion. We find, however, that at least with the facts which we

are presented with, that whether or not the plaintiff had to pursue litigation is a

question of fact. As a genuine issue of material fact exists, summary judgment is

inappropriate. 2

Conclusion

      For the forgoing reasons, we find that genuine issues of material fact exist.

Thus, summary judgment is inappropriate and the plaintiff’s motion will be

denied. An appropriate order follows.




Date:Feb. 26, 2019                               BY THE COURT:


                                                 s/ James M. Munley
                                                 JUDGE JAMES M. MUNLEY
                                                 United States District Court




2
 As the defendants point out, other questions of fact may exist, such as who
must pay any amount over $53,294.14, especially if the proceeds of the
settlement have been spent. For example, the Angino Defendants assert that a
settlement and distribution agreement indicates that they would not be liable for
any liens, and the party who would be liable for the liens is now deceased.
                                        10
